DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are presented for examination.  This office action is in response to the application filed on 8/28/2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 8/28/2020. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “throttling”  “first and second performance mode”, “temperature”, “threshold”, “history”, and “adjusted number of entry” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first percentage is adjusted based on the number of entries into the second throttling mode” must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 8, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) US Patent Pub. No. 2019/0155538.
As to claim 1, Kim discloses the claimed invention.  Kim discloses a data storage apparatus (Fig. 1 Ref. 200) comprising: a storage (Ref. 220) configured to store data (para [0052] “store write data”); and a controller (Ref. 210) configured to exchange data with the storage in response to a request (para [0052] “a command related to a memory operation”) of a host (Ref. 100) and to operate in a throttling mode (Fig. 11 and para [0105] “throttled based on a temperature detection result”) including a first performance mode (para [0105] first temperature range) and a second performance mode (para [0106] second temperature range) based on measured temperature (para [0105] internal temperature of memory system is detected”) of the storage, wherein the controller comprises: a performance adjusting component (Fig. 2 Ref. 212 and para [0060] performance table) configured to determine target performance of the first performance mode based on at least one of temperature mode ( Para [0105] first temperature range) of the storage and the number of entries into the second performance mode when the temperature of the storage is greater than or equal to a first threshold value (para [0105] first temperature range and para [0106] second temperature range read on this limitation). 

As to claim 2, Kim discloses the invention as claimed above.   Kim further discloses wherein the controller is configured to operate in the first performance mode when the temperature of the storage is greater than or equal to the first threshold value (para [0105] first temperature range), and to operate in the second performance mode when the temperature of the storage is greater than or equal to a second threshold value (Para [0106] second temperature range), which is greater than the first threshold value (para [0105] first temperature range and para [0106] second temperature range read on this limitation). 
As to claim 3, Kim discloses the invention as claimed above.   Kim further discloses wherein the controller is configured to operate in the second performance mode when the temperature of the storage is greater than or equal to the second threshold value after entering the first performance mode (Fig. 11 and paras [0104-0106]).

As to claim 7, Kim discloses the invention as claimed above.   Kim further discloses wherein the controller is configured to adjust the target performance by delaying (para [0101] delay) a time at which the controller applies a command to the storage, reducing a data input/output speed between the host or the storage and the controller, or reducing a frequency (para [0101] low frequency) of a clock signal provided to the storage. 
As to claim 8, Kim discloses the invention as claimed above.   Kim further discloses wherein the storage includes a plurality of memory apparatuses, and wherein the controller is configured to adjust the target performance by changing the number of active memory apparatuses (para [0101] “the number of memory chips to be simultaneously accessed may be decreased”), or reducing the number of memory apparatuses which are simultaneously accessed by the controller, among the plurality of memory apparatuses (para [0101] “the number of memory chips to be simultaneously accessed may be decreased”).

As to claim 12, Kim discloses the invention as claimed above.   Kim further discloses comparing (para [0105] “detection result” reads on this limitation), by the controller, the temperature with a first threshold value (para [0105] first temperature range).

As to claim 13, Kim discloses the invention as claimed above.   Kim further discloses 13. The operation method according to claim 12, further comprising: operating, by the controller, in the first performance mode when the temperature is greater than or equal to the first threshold value (para [0105] first temperature range); and operating, by the controller, in the second performance mode when the temperature is greater than or equal to a second threshold value (para [0106] second temperature range), which is greater than the first threshold value (para [0105] first temperature range and para [0106] second temperature range read on this limitation). 
As to claim 14, Kim discloses the invention as claimed above.   Kim further discloses operating, by the controller, in the second performance mode when the temperature is greater than or equal to the second threshold value after entering the first performance mode (Fig. 11 and paras [0104-0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, and 16 is rejected under  35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) US Patent Pub. No. 2019/0155538 in view of Bhat et al. (Bhat) US Patent Application No. 2021/0132817 and further in view of Fillingim US Patent Application No. 2012/0066439.
As to claims 4 and 15, Kim discloses the invention as claimed the above. However, Kim does not specifically disclose wherein the storage operates in a data storage mode selected from a single-level cell (SLC) mode in which single bit data is stored in each memory cell and an extra-level cell (XLC) mode in which multi-bit data is stored in each memory cell.
Bhat discloses wherein the storage operates in a data storage mode selected from a single-level cell (SLC) mode (para [0027] SLC) in which single bit data is stored in each memory cell and an extra-level cell (XLC) mode (para [0027] MLC, TLC, QLC),  in which multi-bit data is stored in each memory cell for the purpose of increasing data access reliability. 
One of ordinary skill in the memory art familiar with Kim and looking at Bhat would have recognized that the memory access performance of Kim would have been enhanced by including wherein the storage operates in a data storage mode selected from a single-level cell (SLC) mode in which single bit data is stored in each memory cell and an extra-level cell (XLC) mode in which multi-bit data is stored in each memory cell because it would increase data access speed.  The ability to increase data access reliability provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the storage operates in a data storage mode selected from a single-level cell (SLC) mode in which single bit data is stored in each memory cell and an extra-level cell (XLC) mode in which multi-bit data is stored in each memory cell.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the storage operates in a data storage mode selected from a single-level cell (SLC) mode in which single bit data is stored in each memory cell and an extra-level cell (XLC) mode in which multi-bit data is stored in each memory cell as taught by Bhat into the system of Kim for the advantages stated above.
Kim and Bhat disclose the invention as claimed above
However, neither Kim nor Bhat specifically discloses the controller is configured to determine the target performance based on maximum performance determined according to the data storage mode.
Fillingim discloses the controller is configured to determine the target performance based on maximum performance determined according to the data storage mode (paras [0271-0272] bandwidth) for the purpose of increasing data access speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller is configured to determine the target performance based on maximum performance determined according to the data storage mode as taught by Fillingim into the combined invention Kim and Bhat for the advantages stated above.

As to claims 5 and 16, Kim, Bhat, and Fillingim disclose the invention as claimed above.  Fillingim further discloses wherein the controller is configured to determine the target performance based on maximum performance determined according to bandwidth of the host (paras [0271-0272] bandwidth). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) US Patent Pub. No. 2019/0155538 in view of Yoon et al. (Yoon) US Patent Application No. 2015/0032948.
As to claim 9, Kim discloses a data storage apparatus (Fig. 1 Ref. 200) comprising: a storage (Ref. 220) configured to store data; and a controller (Ref. 210) configured to exchange data with the storage in response to a request (para [0052] “a command related to a memory operation”) of a host (Ref. 100) and to operate in a throttling mode (Fig. 11 and para [0105] “throttled based on a temperature detection result”) including a first performance mode (para [0105] first temperature range) and a second performance mode (para [0106] second temperature range) based on measured temperature (para [0105] internal temperature of memory system is detected”) of the storage.
However, Kim does not specifically disclose wherein the controller is configured to determine target performance of the first performance mode based on history of entry into the throttling mode.
Yoon discloses wherein the controller is configured to determine target performance of the first performance mode based on history ( para [0017-0018] history) of entry into the throttling mode for the purpose of increasing data access speed and reliability. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured to determine target performance of the first performance mode based on history of entry into the throttling mode as taught by Yoon into the system of Kim for the advantages stated above.

As to claim 10, Kim and Yoon disclose the invention as claimed above.  Kim further discloses wherein the history of entry into the throttling mode includes the number of entries into the second performance mode (para [0101] “the number of memory chips to be simultaneously accessed may be decreased”). 
As to claim 11, Kim and Yoon disclose the invention as claimed above.  Kim further discloses wherein the controller is configured to degrade the target performance adaptively based on the number of entries into the second performance mode (para [0101] “the number of memory chips to be simultaneously accessed may be decreased”). 
Allowable Subject Matter
Claim 18 is allowed.

Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138